Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The claim is indefinite in that the treatment for symptoms is post infection rather than an active infection, consistent with the concept of a long-COVID or Long-Haul COVID.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-39, 43, 45-51, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims are drawn to ameliorating (treating) symptoms of a post-COVID infection, or a vascular and multi-organ COVID-19 disease, see US 2020/0054610 (WO 2018/208793) in the 35 U.S.C. 103 set forth below.  Looking to Similarities and Differences between Flu and COVID-19, CDC, 2020, pages 1-9, one finds significant overlap of the symptoms of the diseases despite being different viral forms. Looking also to Is it Flu, COVID-19, Allergies, or a Cold, NIH News Health, 2022, pages 1-7 one finds significant overlap in symptoms beyond that of the Flu and COVID, such as allergies or a cold. All four of these share similar symptoms, but not a common cause or pathway for a disease, such as Long-Haul COVID. Note that in the condition of a Long-Haul COVID patient, the fact that one may have the sniffles or a cough, does not make it COVID related, as the patient may well be past the effects of the COVID-SARS but is approaching Spring and is suffering from allergies. Further, the symptoms of vascular and/or multi-organ COVID-19 diseases among post-COVID patient has not been adequately described in a manner that connects the pathway treated with mechanism of action of the GSNO or GNSO inhibitor. In Vol. fact, Barnett, S.D., The role of S-nitrosoglutathion reductase (GSNOR) in human disease and therapy, Critical Reviews in Biochemistry and Molecular Biology, Vol. 52, NO. 3, 340-354, presented in the previous office action, states that the patient’s susceptibility to bacterial or viral infections may increase. Thus, the mechanism to which one want to treat symptoms of unrelated diseases can actually increase the infection to which the symptoms occur. Diseases of the organs, such as the lung. The specification has shown some nexus to treatment of symptoms, but has not shown a direct connection to the mechanism of to which the symptoms arose post-COVID given that the person having these symptoms post-COVID is not related to the previous COVID infection, but is flu, allergy, or cold-related. Given the myriad of symptoms in a post-COVID disease or disfuction, including the broad vascular and/or multi-organ COVID-19 diseases among “long hauler” COVID patients (which may not have been infected), lack written description. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 33-39, 43, 45-51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, US 2020/0054610 (WO 2018/208793) in view of Cook et al., “Long covid-mechanisms, risk factors, and management”, BMJ, 374: n1648, 2021 (Applicant’s newly submitted IDS), and What is COVID-19 brain fog — and how can you clear it?, Harvard Health Publishing, 2022, pages 1-11.

The instant invention is drawn to a method of treating a symptom of post-COVID-19 disease or dysfunction. 
 
Sing teaches a method of treating a neurological deficit comprising administering a GSNO or GNSO inhibitor in Claim 1, such as N6022 of Claim 2 and 19. The administration improves cognition, see paragraph [0070] of Sing, readable on Claim 3.

The difference between what is taught by the prior art and that instantly claimed is that while Sing teaches the administration of the instant compounds, Singh does not teach the treatment of “brain fog,” a symptom of COVID-19 and associated with long-haul COVID.

Both Cook et al and Harvard Health Publishing teaches “brain fog,” a cognitive challenge seen in long-haul COVID patients is a substantial symptom and caused by to organs such as lung and heart, see page 8 of Cook et al and the entire short article from Harvard Health Publishing. 

It would have been obvious to one of ordinary skill in the art to improve cognition and reducing “brain fog” in long-haul COVID patient as taught by Sing.  One would have been motivated to treat this aspect and symptom of COVID infection (post-COVID or Long-Haul COVD which can cause injury to organs such as heart and lung. One would have had a reasonable expectation of success in treating these symptoms as the compounds claimed have shown ti improve cognition, reasonable treating “brain fog.”.

Note that Claims 35-39 are claims to results that are the effective outcome of practicing the method of Claims 33, 34, and 53, thus resulting from the properties and pathways to which the GSNO and/or GSNO reductase inhibitors function. Further, the routes of administration of Claim 47 and 48 are taught in Claims 16 and 17 of the prior art document. The patient population is human (animal), but also obvious to treat any other animal (non-human) that is treatable with these compounds. 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, given that the claims are drawn to treating a symptom, and the symptom is the improvement of cognition, one would expect the advantage in administering the compounds to treat “brain fog” in long-haul COVID patients. 

The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


     Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Applicants have provided references to symptoms associated with COVID-19 in the recently submitted IDS.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654
	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654